COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Jose Luis Pizarro v. State

Appellate case number:    01-18-00434-CR

Trial court case number: 1464413D

Trial court:              372nd District Court of Tarrant County

Date motion filed:        June 19, 2019

Party filing motion:      appellant

       It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature: /s/ ___Richard Hightower_________________________________
                        Acting Individually  Acting for the Court

The panel consists of: Chief Justice Radack and Justices Higley and Hightower.


Date: July 2, 2019